Title: To Alexander Hamilton from Thomas Sim Lee, 13 September 1794
From: Lee, Thomas Sim
To: Hamilton, Alexander


Council Chamber [Annapolis]September 13th 1794
Sir.
Since forwarding my letter of yesterday’s date I have received intelligence of a most alarming nature from Brigadier General Bayly Colo: Sprigg and others relative to the Spirit of disorder now existing in Washington and Allegany Counties in this State, and actual riots and disturbances that have taken place in consequence.
It is represented that combinations inimicable to the measures of Government are every day gaining accessions of strength—that the declarations, the conduct and the views of those involved in these combinations are of the most licentious and daring nature—that they have established a correspondence and connected themselves with the insurgents of Pennsylvania—that they have refused to submit to the draft prescribed by my orders under the late requisition of the President: or in any manner to aid the object of the intended Expedition—that they have supported this refusal by a shew of Force and in some instances by the actual use of it—that they have erected Liberty Poles at various places and guarded them by armed bodies of men—that they have made declarations in favour of a Revolution—that they have refused to acknowledge the Militia officers appointed by the Constitutional Authority asserting the right of making such appointments in themselves and in some instances acting accordingly—that they are endeavouring to collect in force sufficient to attack and plunder the public armoury and Magazine at Frederick Town—and that in short every thing wears the aspect of confusion and danger.
I had already, as stated in my last, provided (as far as former accounts had suggested the necessity) against the spirit above described, by ordering a Captain’s Guard for the security of the Armoury and Magazine, by putting arms into the hands of the wellaffected Militia in and about Frederick Town, and by ordering two hundred stand of arms &c into Allegany to be distributed by Major Lynn, a Gentleman of merit, among such of the Militia in that County as could be safely relied on.
Under a persuasion that these measures were greatly inadequate to their object in the Situation of affairs as above represented and feeling the vast importance of protecting the public arms and military stores from the attempts of these lawless associations and of overawing in its infancy, by a display of strength and firmness this dangerous and turbulent spirit, I have ordered the immediate formation of a detachment of about seven hundred Militia (including Artillery and Horse) from Baltimore Town—the City of Annapolis, George Town and City of Washington and the Upper part of Montgomery County to be marched without delay to Frederic-Town as a Station to act as Circumstances may require.
I feel a confidence that this operation will be speedily completed, and that its effect will be to check (without violence or bloodshed which a smaller force would probably be unable to avoid) the views of these misguided men and to reduce them to quiet and obedience.
But if measures of a less decided complexion are resorted to I am really apprehensive that the consequences will be fatal and that submission will ultimately be produced with difficulty.
In order to enable me to carry the foregoing views into execution and to answer the demands which the march and subsistence of the Troops heretofore required would occassion, I have been compelled to request from Mr Gale an advance of money to the amount of six hundred dollars (exclusive of a former advance of fifteen hundred dollars) to be deposited in our Treasury for the above purposes.
I hope the arrangements I have disclosed, which have appeared to me to result from the most pressing exigency, will meet with the approbation of the President; but if in any particular they are deemed exceptionable, you will be pleased to give me the earliest notice of it that so far as they are found to be improper they may be corrected.
I am &c.
Thos S Lee
Alexander Hamilton EsqSecretary of the Treasury.
 